                                                                              1    SPERTUS, LANDES & UMHOFER, LLP
                                                                                   Matthew Donald Umhofer (SBN 206607)
                                                                              2    Elizabeth A. Mitchell (SBN 251139)
                                                                                   617 W. 7th Street, Suite 200
                                                                              3    Los Angeles, California 90017
                                                                                   Telephone: (213) 205-6520
                                                                              4    Facsimile: (213) 205-6521
                                                                                   mumhofer@spertuslaw.com
                                                                              5    emitchell@spertuslaw.com
                                                                              6
                                                                                   Attorneys for Plaintiffs
                                                                              7
                                                                              8                         UNITED STATES DISTRICT COURT
                                                                              9                        CENTRAL DISTRICT OF CALIFORNIA
                                                                              10
                                                                                    LA ALLIANCE FOR HUMAN                     Case No. 2:20-cv-02291 DOC-KES
                                                                              11    RIGHTS, an unincorporated
                             TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                                    association, JOSEPH BURK,
                                                                              12    HARRY TASHDJIAN, KARYN                    STATUS CONFERENCE REPORT
                                     1990 SOUTH BUNDY DR., SUITE 705




                                                                                    PINSKY, CHARLES MALOW,
                                                                              13
                                          LOS ANGELES, CA 90025




                                                                                    CHARLES VAN SCOY, GEORGE                  Date: March 19, 2020
                                                                                    FREM, GARY WHITTER, and                   Time: 10:00AM
                                                                              14    LEANDRO SUAREZ, individuals,              Ctrm: 350 W. 1st Street
                                                                                                                                    Los Angeles, CA 90012
                                                                              15                        Plaintiffs,                 Courtroom 1
                                                                              16          v.
                                                                              17    CITY OF LOS ANGELES, a
                                                                                    municipal entity; COUNTY OF LOS
                                                                              18    ANGELES, a municipal entity; and
                                                                                    DOES 1 through 200 inclusive,
                                                                              19
                                                                                                        Defendants.
                                                                              20
                                                                              21
                                                                              22         TO THE HONORABLE COURT, ALL PARTIES AND THEIR
                                                                              23   ATTORNEYS OF RECORD:
                                                                              24         Plaintiffs hereby submit the following Report in advance of the status
                                                                              25   conference scheduled for March 19, 2020:
                                                                              26
                                                                              27
                                                                              28


                                                                                                          STATUS CONFERENCE REPORT
                                                                              1           When the plaintiffs filed this case, homelessness in Los Angeles was a
                                                                              2    crisis. The spread of the novel coronavirus threatens to turn a crisis into a
                                                                              3    calamity.
                                                                              4           When the plaintiffs filed this case, they called for urgency on behalf of the
                                                                              5    unsheltered. COVID-19 calls for emergency action to protect the most
                                                                              6    vulnerable among us.
                                                                              7           According to the CDC, older adults and individuals who have serious
                                                                              8    chronic medical conditions are at a high risk of getting very sick from COVID-
                                                                              9    19. 1 Many of the unsheltered fall in these categories. As one news article
                                                                              10   recently put it,
                                                                              11                 If they are infected, homeless people face a higher risk of
                             TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                              12                 getting very sick from the disease, experts say. They
                                     1990 SOUTH BUNDY DR., SUITE 705
                                          LOS ANGELES, CA 90025




                                                                              13                 tend to be older, and the immune systems already may be
                                                                              14                 compromised by other chronic illnesses, drug or alcohol
                                                                              15                 use, and the harsh realities of street living. 2
                                                                              16          The potential impact of COVID-19 has deepened Plaintiffs’ concern for
                                                                              17   those experiencing homelessness in Los Angeles. Plaintiffs are community
                                                                              18   members, residents, and workers, including current and formerly homeless
                                                                              19   individuals, who are demanding immediate action to protect both those
                                                                              20   experiencing homelessness and the community in which they reside. Plaintiffs
                                                                              21   stand by and with any party or proposed party that advocates for immediate
                                                                              22   shelter options for our most vulnerable community members, particularly
                                                                              23   considering the COVID-19 emergency facing our city, county, state, and nation.
                                                                              24
                                                                                          Center for Disease Control and Prevention, Coronavirus Disease 2019
                                                                                          1

                                                                              25   (COVID-19): If You Are at Higher Risk, https://www.cdc.gov/coronavirus/2019-
                                                                                   ncov/specific-groups/high-risk-complications.html (last visited Mar. 17, 2020).
                                                                              26
                                                                                          2
                                                                                           Marisa Kendall, Coronavirus could hit Bay Area homeless camps hard,
                                                                              27   experts warn, The Mercury News (Feb. 28, 2020, 1:34 PM),
                                                                                   https://www.mercurynews.com/2020/02/28/coronavirus-could-hit-bay-area-
                                                                              28   homeless-camps-hard-experts-warn/.

                                                                                                                       2
                                                                                                           STATUS CONFERENCE REPORT
                                                                              1          Plaintiffs stand ready to facilitate a dialogue about how best to deal with
                                                                              2    these dire circumstances.
                                                                              3    Urgent Action at the State Level
                                                                              4          On Sunday, March 15, 2020 Governor Newsom announced that hotels and
                                                                              5    motels would be “procured” to provide shelter to homeless persons as part of its
                                                                              6    attempt to contain the outbreak of COVID-19. 3 Thus far, 393 rooms have been
                                                                              7    secured near the Oakland Airport in a city with 4,000 homeless, and 901
                                                                              8    additional hotels have been identified as possible candidates. 4
                                                                              9          That said, it is unclear how many facilities are being “procured” or the rate
                                                                              10   at which this is being accomplished, and it is unclear how the City and County of
                                                                              11   Los Angeles are involved in this effort.
                             TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                              12   City and County Action During the COVID-19 Crisis
                                     1990 SOUTH BUNDY DR., SUITE 705
                                          LOS ANGELES, CA 90025




                                                                              13         The City has distributed handwashing stations near encampments and will
                                                                              14   permit tents to remain up during the day to encourage social distancing. 5
                                                                              15         The Plaintiffs are unaware of other City or County efforts aimed at
                                                                              16   protecting the homeless in light of COVID-19. Plaintiffs are unaware of any plan
                                                                              17   in place or being contemplated to provide isolation centers for people
                                                                              18   experiencing homelessness who exhibit COVID-19 symptoms. Tests for the
                                                                              19   unsheltered will not be available until next month (even though tests are widely
                                                                              20
                                                                              21
                                                                                         3
                                                                                           Marisa Kendall, ‘A matter of life and death:’ Plan to house Bay Area
                                                                              22   homeless during coronavirus outbreak spurs hope, questions, The Mercury News
                                                                                   (Mar. 17, 2020, 5:01 PM), https://www.mercurynews.com/2020/03/17/a-matter-
                                                                              23   of-life-and-death-plan-to-house-homeless-amid-coronavirus-spurs-hope-
                                                                                   questions/.
                                                                              24
                                                                                         4
                                                                                             Id.
                                                                              25
                                                                                         5
                                                                                           LAHSA, CITY OF LA HANDWASHING STATIONS (Mar. 17, 2020),
                                                                              26   https://www.lahsa.org/news?article=675-city-of-la-hand-washing-stations; David
                                                                                   Zahniser, Emily Alpert Reyes, Dakota Smith, To combat virus, L.A. will let
                                                                              27   homeless encampments stay up throughout the day (Mar. 17, 2020, 8:03 AM),
                                                                                   https://www.latimes.com/california/story/2020-03-17/los-angeles-homeless-
                                                                              28   encampments-tents-sidewalks-proposal-coronavirus

                                                                                                                      3
                                                                                                          STATUS CONFERENCE REPORT
                                                                              1    available to those able to pay), and it appears that neither the City nor the County
                                                                              2    is providing needed supplies like masks, gloves, and temperature scanners.
                                                                              3          Responsibility for addressing this crisis amongst our homeless population
                                                                              4    falls to service providers, and their capacity and outreach ability is limited.
                                                                              5    Providers are currently facing immense challenges in getting access to supplies;
                                                                              6    even hospitals are asking the building industry to donate dust masks for medical
                                                                              7    use. Should service providers’ staff get sick, there does not appear to be any
                                                                              8    proposal to provide additional staffing to care for the homeless population.
                                                                              9    Options Exist That Would Enable Rapid Sheltering
                                                                              10         The Complaint in this case reflects the Plaintiffs focus on providing shelter
                                                                              11   to the unsheltered, with a wrap-around services aimed at assisting as many as
                             TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                              12   possible to transition into more stable, sustainable circumstances. COVID-19
                                     1990 SOUTH BUNDY DR., SUITE 705
                                          LOS ANGELES, CA 90025




                                                                              13   accelerates the timetable of that effort.
                                                                              14         There are things that can be done not only to quarantine homeless
                                                                              15   individuals exhibiting symptoms, but to facilitate transfer to off-street shelter
                                                                              16   where there will be basic hygiene facilities (such as toilets and sinks), access to
                                                                              17   basic medical care, and protection from the elements.
                                                                              18         Plaintiffs advocate for a response more closely aligned with the state’s, to
                                                                              19   provide immediate shelter. The Governor’s announcement of procuring hotels
                                                                              20   and motels demonstrates the government’s ability to quickly scale-up our
                                                                              21   response as needed. The City and County have both declared an emergency
                                                                              22   which provides access to hundreds of millions of dollars in emergency funds that
                                                                              23   could be used in part to provide rapid shelter options. The state and federal
                                                                              24   government have also declared a state of emergency freeing up additional
                                                                              25   resources. The federal government has indicated its willingness to deploy the
                                                                              26   Army Corps of Engineers to rapidly build field hospitals and isolation centers or
                                                                              27   retrofit existing buildings, such as the abandoned County Hospital, for this
                                                                              28   purpose.

                                                                                                                       4
                                                                                                           STATUS CONFERENCE REPORT
                                                                              1          Emergency measures like these—coupled with mental and drug
                                                                              2    rehabilitation services and medical assistance—could provide swift assistance to
                                                                              3    our most vulnerable population. And these immediate efforts could provide a
                                                                              4    foundation for a lasting solution to the homelessness crisis in Los Angeles.
                                                                              5          Conclusion
                                                                              6           For months before filing their complaint, Plaintiffs reached out to the City
                                                                              7    and the County in hopes of triggering a dialogue on how best to solve the crisis of
                                                                              8    homelessness in Los Angeles. With the complaint now filed and COVID-19
                                                                              9    adding exigency to the plight of the homeless, Plaintiffs hope the parties can
                                                                              10   move quickly to settlement discussions aimed at quick but significant solutions to
                                                                              11   this pressing problem. Plaintiffs stand ready to work with the Court, the City and
                             TELEPHONE 310-826-4700; FACSIMILE 310-826-4711
Spertus, Landes & Umhofer, LLP




                                                                              12   the County in confronting this challenge with urgency and empathy.
                                     1990 SOUTH BUNDY DR., SUITE 705
                                          LOS ANGELES, CA 90025




                                                                              13
                                                                              14   Dated: March 18, 2020                   /s/ Matthew Donald Umhofer
                                                                                                                            SPERTUS, LANDES & UMHOFER, LLP
                                                                              15                                            Matthew Donald Umhofer (SBN 206607)
                                                                                                                            Elizabeth A. Mitchell (SBN 251139)
                                                                              16
                                                                              17                                            Attorneys for Plaintiffs
                                                                              18
                                                                              19
                                                                              20
                                                                              21
                                                                              22
                                                                              23
                                                                              24
                                                                              25
                                                                              26
                                                                              27
                                                                              28

                                                                                                                      5
                                                                                                          STATUS CONFERENCE REPORT
